internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl br1 plr date date legend taxpayer company x individual a individual b dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement described in sec_1_1503-2 for the tax_year ended date for company x the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process on date taxpayer formed company x company x has a principal_place_of_business in foreign_country and is taxed there and in the united_states company x incurred losses for the tax_year which were consolidated into taxpayer’s plr federal tax_return individual a is the tax director assistant treasurer of taxpayer upon reviewing various business strategies for company x the company x loss for the tax_year ended date came to the attention of individual a because company x was a dual_resident_corporation individual a had individual b the manager in charge of preparing the consolidated tax_return for taxpayer to determine whether the consolidated loss election available under sec_1_1503-2 was made for company x for the tax_year individual b states in an affidavit that the sec_1_1503-2 election was not made due to an oversight on his part this oversight was due to the fact that this was the first time that individual b had experienced a situation involving a flow through entity with a dual_consolidated_loss issue as such it was not identified as part of the historical review process to determine sec_1_1503-2 elections individual a believed that upon signing taxpayer’s return that all necessary elections were included in the return since he relied on individual b’s professionalism in preparing the consolidated tax_return for sec_301_9100-1 provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that a regulatory election means an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement treas reg provides rules for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer-- v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in the present situation sec_1_1503-2 fixes the time to file the agreement plr therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1_1503-2 for the taxable_year ended date for company x no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreement this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely ___________________________ allen goldstein reviewer office of the associate chief_counsel international
